DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTOR, PROJECTION CONTROL DEVICE, AND STORAGE MEDIUM,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 recites the limitation “the first second wavelength range” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 20180081263 A1) in view of Prince (US 20060268236 A1).
Regarding claim 1, Ogawa teaches a projector (Fig. 1-10) comprising: a light source unit (70, 100, 120) comprising a first light source (70) configured to emit light in a first wavelength range and a second light source (100) configured to emit light in a second wavelength range; a display device (51) on to which light source light is shined from the light source unit (70, 100, 120) to form image light; a projection optical system (220) configured to project the image light emitted from the display device (51) onto a projection target; a timing setting module (38) configured to change a ratio of a period during which light in the first wavelength range is shined to a period during which light in the second wavelength range is shined in a spoke period for each of a plurality of color modes (Fig. 6); and a light source driving module (41) configured to drive the light source unit (70, 100, 120) based on a setting at the timing setting module (38). 
Ogawa does not explicitly teach the spoke period having a plane period during which either of light in the first wavelength range and light in the second wavelength range is shined and a color mixing period during which both light in the first wavelength range and light in the second wavelength range are shined.
Prince teaches the spoke periods having a plane period during which either of light in the first wavelength range and light in the second wavelength range is shined and a color mixing period during which both light in the first wavelength range and light in the second wavelength range are shined (Fig. 6-8).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ogawa with Prince; because it allows achieving the proper white point, gray level bit expansion ([0038]-[0040] of Prince).

Regarding claim 3, Ogawa, as modified by Prince, further teaches the light source unit (70, 100, 120) comprises a color wheel (201) device comprising a color wheel (201) comprising a predetermined wavelength range transmission area (610, 620, and/or 630) configured to transmit light in a predetermined wavelength range contained in light in the second wavelength range and light in the first second wavelength range and an all color transmission area (631), the predetermined wavelength transmission area and the all color transmission area  being provided on the color wheel (201). 
Regarding claim 4, Ogawa, as modified by Prince, further teaches the plurality of color modes comprises a brightness-stressed color mode and a color-stressed color mode (Fig. 6). 
Regarding claim 5, the combination of Ogawa and Prince consequently results in  further teaches in a spoke period in the brightness-stressed color mode, a period during which light in the second wavelength range (G) is shined is longer than a period during which light in the first wavelength range (B) is shined (Fig. 7-8).  
Neither Ogawa nor Prince teaches in a spoke period in the color-stressed color mode, a period during which light in the first wavelength range (B) is longer than a period during which light in the second wavelength range (G) is shined.  

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ogawa and Prince, such that the period during which light in the first wavelength range (B) is longer than a period during which light in the second wavelength range (G) in color-stressed color mode; because it allows matching a desired color balance.  Essentially it is an issue of aesthetic or design choice.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).
Regarding claims 6 and 7, Ogawa, as modified by Prince, further teaches the light source unit (70, 100, 120) comprises a third light source (120) configured to emit light in a third wavelength range containing a wavelength range of light in the predetermined wavelength range. 
Regarding claim 8, Ogawa, as modified by Prince, further teaches the predetermined wavelength range transmission area (610, 620, and/or 630) is formed so as to transmit light in the third wavelength range (R). 

Regarding claims 14-16, Ogawa, as modified by Prince, further teaches the first light source (70) is a laser diode ([0047]). 
Regarding claims 17 and 18, the combination of Ogawa and Prince consequently results in the timing setting module (38) is set so as to change a current value of the laser diode within the plane period (Fig. 6 of Ogawa; Fig. 6-8 of Prince). 
Regarding claims 19 and 20, Ogawa teaches a projection control device (Fig. 1-10) and a storage medium that a computer can read, the storage medium being configured to cause the computer ([0040]) to function as: a timing setting module (38) configured to change a ratio of a period during which light in a first wavelength range is shined to a period during which light in a second wavelength range is shined (Fig. 6), the light in the first wavelength range and the light in the second wavelength range being emitted from a light source unit (70, 100, 120) comprising a first light source (70) configured to emit light in the first wavelength range and a second light source (100) configured to emit light in the second wavelength range, in a spoke period for each of a plurality of color modes (Fig. 6); and a light source driving module (41) configured to drive the light source unit (70, 100, 120) based on a setting at the timing setting module (38). 
Ogawa does not explicitly teach the spoke period having a plane period during which either of light in the first wavelength range and light in the second wavelength range is shined and a color mixing period during which both light in the first wavelength range and light in the second wavelength range are shined.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ogawa with Prince; because it allows achieving the proper white point, gray level bit expansion ([0038]-[0040] of Prince).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882